In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________


No. 19‐2930
IN RE: RYZE CLAIMS SOLUTIONS, LLC,
                                                         Petitioner.
                     ____________________


                   Petition for Writ of Mandamus
                from the Southern District of Indiana,
                        Indianapolis Division.

   No. 1:18‐cv‐01767‐JMS‐MJD — Jane Magnus‐Stinson, Chief Judge.
                     ____________________

      ARGUED APRIL 8, 2020 — DECIDED AUGUST 3, 2020
                 ____________________

   Before RIPPLE, BRENNAN, and SCUDDER, Circuit Judges.
    RIPPLE, Circuit Judge. Leslie Billings is a party to an em‐
ployment agreement with his former employer, RYZE Claim
Solutions, LLC (“RYZE”). The employment agreement con‐
tains a forum‐selection clause providing that Mr. Billings
must bring claims against RYZE in an Indiana court, either
in Marion County or Hamilton County, or in a federal court
in the Southern District of Indiana. Mr. Billings nevertheless
filed this action in a California state court. RYZE removed
2                                                         No. 19‐2930

the action to the United States District Court for the Eastern
District of California. Relying on Atlantic Marine Construction
Co., Inc. v. United States District Court for the Western District
of Texas, 571 U.S. 49, 62–63 (2013), the Eastern District of Cal‐
ifornia concluded that Mr. Billings had failed to show why
the forum‐selection clause should not control and granted
RYZE’s motion to transfer venue under 28 U.S.C. § 1404(a) to
the Southern District of Indiana.
    In due course, the district court in Indiana granted
RYZE’s motion for summary judgment on Mr. Billings’s fed‐
eral claims. The district court then transferred, sua sponte,
the case back to the Eastern District of California. It ex‐
plained that its own docket was congested and that the East‐
ern District of California had a greater familiarity with Cali‐
fornia labor law. When the case was docketed once again in
the Eastern District of California, RYZE petitioned this court
for a writ of mandamus directing the Southern District of
Indiana to request that the Eastern District of California
                                                                      1
transfer the action back to the Southern District of Indiana.
   We must give forum‐selection clauses “‘controlling
weight in all but the most exceptional cases.’” Atl. Marine,
571 U.S. at 63 (quoting Stewart Org., Inc. v. Ricoh Corp., 487
U.S. 22, 33 (1988) (Kennedy, J., concurring)). Because no such
exceptional circumstances exist here, the district court de‐


1 The district court in the Southern District of Indiana had jurisdiction
pursuant to 28 U.S.C. §§ 1331, 1367. Our jurisdiction is secure under 28
U.S.C. § 1651. See In re Mathias, 867 F.3d 727, 729 (7th Cir. 2017)
(“[M]andamus is the appropriate procedural method to obtain review of
a district court’s decision on a § 1404(a) transfer motion.”).
No. 19‐2930                                                 3

parted from the settled approach for applying the federal
transfer statute in cases governed by a forum‐selection
clause. Accordingly, we grant the petition and issue the writ
of mandamus.
                              I
                      BACKGROUND
                             A.
    RYZE is an Indiana business. It employs remote workers
across the Nation. One of these workers, Mr. Billings, filed
this action against RYZE and ten unnamed defendants in a
California state court. As amended, the complaint stated a
claim alleging violations of the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. § 201 et seq., on behalf of Mr. Billings
and other current and former RYZE employees nationwide.
He also alleged various violations of the California Labor
Code and the California Business and Professions Code on
behalf of a putative class of current and former RYZE em‐
ployees who are or were employed within the state of Cali‐
fornia.
   RYZE removed the action to the United States District
Court for the Eastern District of California. Then, relying on
a forum‐selection clause in the employment agreement be‐
tween RYZE and Mr. Billings, RYZE moved to transfer ven‐
ue under 28 U.S.C. § 1404(a) to the Southern District of Indi‐
ana. Ruling that Mr. Billings had failed to show why the fo‐
rum‐selection clause should not be “given controlling
weight,” the district court in California granted RYZE’s
4                                                             No. 19‐2930

                       2
transfer motion. The case was transferred to the Southern
District of Indiana.
   Once in the Southern District of Indiana, the parties en‐
gaged in discovery and the district court resolved numerous
discovery‐related disputes. The court also granted RYZE’s
motion to add counterclaims against Mr. Billings, alleging
                                                 3
breach of the employment agreement, misappropriation of
trade secrets in violation of the Indiana Uniform Trade Se‐
crets Act, Ind. Code § 24‐2‐3‐1 et seq., conversion in violation
of Indiana Code § 34‐24‐3‐1, and computer trespass in viola‐
tion of Indiana Code § 35‐43‐2‐3. The parties then filed mul‐
tiple other motions, including Mr. Billings’s motion to certify
the action as a class action under Federal Rule of Civil Pro‐
cedure 23(b)(3) and as a collective action under the FLSA, 29
                   4
U.S.C. § 216(b), RYZE’s motion to strike an expert report
submitted by Mr. Billings, and RYZE’s motion for summary
judgment regarding Mr. Billings’s FLSA claims.


2 R.19 at 26 (quoting Atl. Marine Constr. Co., Inc. v. U.S. Dist. Ct. for W.
Dist. of Tex., 571 U.S. 49, 63 (2013)). The court concluded that the relevant
portion of the forum‐selection clause was valid and enforceable. See id. at
21, 25–26.
3 The employment agreement is governed by Indiana law. R.7‐2 at 8
(Employment Agreement ¶ 8(b)).
4 Section 216(b) of Title 29 of the United States Code, “authorizes em‐
ployees to act together to seek redress for violations of the statute’s min‐
imum wage and maximum hour provisions.” Ervin v. OS Rest. Servs.,
Inc., 632 F.3d 971, 974 (7th Cir. 2011) (holding that “employees who insti‐
tute a collective action against their employer under the terms of the
FLSA may at the same time litigate supplemental state law claims as a
class action certified according to FRCP 23(b)(3)”).
No. 19‐2930                                                                  5

    The district court then granted RYZE’s motion for sum‐
mary judgment on Mr. Billings’s FLSA claim and denied
Mr. Billings’s class certification motion to the extent he
sought conditional certification of an FLSA collective action.
Two matters remained briefed and outstanding: RYZE’s mo‐
tion to strike Mr. Billings’s expert report and Mr. Billings’s
class certification motion under Federal Rule of Civil Proce‐
dure 23.
                                      B.
     Two days after it granted RYZE’s motion for summary
judgment on the FLSA claim, the Southern District of Indi‐
ana sua sponte ordered the parties to show cause “why this
matter should not be transferred to [the] U.S. District Court
for the Eastern District of California for further proceed‐
ings.”5 The district court stated that “[t]he backdrop of this
litigation has changed dramatically since the Eastern District
of California evaluated the public‐interest factors and trans‐



5 R.101 at 4. It is well established that a district court has the authority to
sua sponte transfer a case under 28 U.S.C. § 1404. “The language of the
statute is broad enough that a district court can order transfer on its own
initiative.” 15 Charles Alan Wright & Arthur R. Miller, Federal Practice
and Procedure § 3844 (4th ed. 2019) (collecting cases); see also Germaine v.
St. Germain, 435 Fed. App’x 530, 532 (7th Cir. May 19, 2011) (noting that
the district court sua sponte ordered the case to be transferred); Carver v.
Knox Cty., 887 F.2d 1287, 1291 (6th Cir. 1989) (“In fact, 28 U.S.C. § 1404(a)
does not require a motion; a district court may transfer a case sua spon‐
te.”); Mills v. Beech Aircraft Corp., Inc., 886 F.2d 758, 761 (5th Cir. 1989)
(“Such transfers may be made sua sponte.”); Muldoon v. Tropitone Furni‐
ture Co., 1 F.3d 964, 965 (9th Cir. 1993) (stating that the district court
properly transferred the case “[o]n its own motion”).
6                                                      No. 19‐2930

ferred this matter to this District.”6 It also emphasized its
own docket congestion and noted that “the citizens of Cali‐
fornia have a strong interest in adjudicating claims based
                     7
upon its labor laws.”
   The court ordered RYZE to respond to the order first.
RYZE contended in its response to the order to show cause
that “[t]here is nothing exceptional about this case that
would warrant disregarding that forum selection agreement
         8
now.” RYZE submitted that transferring the case back to the
Eastern District of California, after the Southern District of
Indiana had “already invested its own substantial time and
effort in deciding a summary judgment motion, would not
                                                          9
serve the purposes of conserving judicial resources.” RYZE,
contended that, despite the district court’s docket conges‐
tion, “[t]he median time from filing to trial in civil cases
[was] substantially shorter in the Southern District of Indi‐
ana at 26.4 months compared to nearly a year longer in the
                                                  10
Eastern District of California at 36.8 months.”
   The Southern District of Indiana rejected RYZE’s view of
the proper measure of court congestion. In the court’s view,
an assessment of “court congestion” also takes into account
“the extent to which this Court’s unprecedented caseload

6 R.101 at 3.

7 Id. at 4.

8 R.103 at 1.

9 Id. at 2.

10 Id. at 8.
No. 19‐2930                                                    7

strain impacts the ability of court and clerk staff to fulfill
                 11
their duties.” Furthermore, the district court rejected the
suggestion “that it might be able to more quickly resolve this
matter than the Eastern District of California,” stating that its
own “background familiarity” with the case was “far out‐
stripped by the Eastern District of California’s familiarity
                                 12
with California’s labor code.” The district court rejected
RZYE’s remaining arguments and ordered the case to be
transferred back to the Eastern District of California.
   On July 30, 2019, this action was docketed once again in
the Eastern District of California. On October 3, 2019, the
Eastern District of California ordered the parties to show
cause why the action should not be remanded to state court
for lack of subject matter jurisdiction. On the same day,
RYZE sought a petition for writ of mandamus from this
court. After Mr. Billings filed a response, we ordered the
case to proceed to full briefing and oral argument.
                               II
                        DISCUSSION
                               A.
    Section 1651 of Title 28 of the United States Code, which,
among other things, codifies the common law writ of man‐
damus, provides that “[t]he Supreme Court and all courts
established by Act of Congress may issue all writs necessary
or appropriate in aid of their respective jurisdictions and


11 R.105 at 5.

12 Id. at 6.
8                                                     No. 19‐2930

agreeable to the usages and principles of law.” We have held
that “mandamus is the appropriate procedural method to
obtain review of a district court’s decision on a § 1404(a)
transfer motion” because, “[w]ithout the availability of
mandamus relief, the question of proper venue escapes
meaningful appellate review.” In re Mathias, 867 F.3d 727,
729 (7th Cir. 2017); see also Hicks v. Duckworth, 856 F.2d 934,
935 (7th Cir. 1988) (holding that mandamus is appropriate
“to correct an erroneous transfer out of circuit”). We will is‐
sue a writ to reverse a transfer order if the order was a “‘vio‐
lation of a clear and indisputable legal right, or, at the very
least, is patently erroneous.’” In re Mathias, 867 F.3d at 739
(quoting In re Hudson, 710 F.3d 716, 719 (7th Cir. 2013)). We
review a district court’s transfer decision for an abuse of dis‐
cretion. Rsch. Automation, Inc. v. Schrader‐Bridgeport Int’l, Inc.,
626 F.3d 973, 977 (7th Cir. 2010). “[W]here the court has con‐
sidered all relevant public and private interest factors, and
where its balancing of these factors is reasonable, its decision
deserves substantial deference.” Piper Aircraft Co. v. Reyno,
454 U.S. 235, 257 (1981) (emphasis added); Rsch. Automation,
626 F.3d 976 (“Where a district court gives thoughtful con‐
sideration to the factors applicable to a transfer analysis un‐
der section 1404(a), we give its decision substantial defer‐
ence.”).
                                B.
    We begin with the language of the federal transfer statute
that must guide a district court when considering a motion
to transfer a case from one federal district to another. Section
1404(a) provides that “[f]or the convenience of parties and
witnesses, in the interest of justice, a district court may trans‐
fer any civil action to any other district or division where it
No. 19‐2930                                                          9

might have been brought or to any district or division to
which all parties have consented.” 28 U.S.C. § 1404(a). When
deciding whether to transfer a case under § 1404(a), a district
court therefore “must evaluate both the convenience of the
parties and various public‐interest considerations.” Atl. Ma‐
rine, 571 U.S. at 62 & n.6. In determining whether the transfer
would be in the “interest of justice,” a court may consider
several factors, including “docket congestion and likely
speed to trial in the transferor and potential transferee fo‐
rums,” “each court’s relative familiarity with the relevant
law,” “the respective desirability of resolving controversies
in each locale,” and “the relationship of each community to
the controversy.” Rsch. Automation, 626 F.3d at 978. When
considering whether to transfer a case, a court must engage
in a “‘flexible and individualized analysis’” and “look be‐
yond a narrow or rigid set of considerations in their deter‐
minations.” Id. (quoting Stewart, 487 U.S. at 29).
   These considerations, however, will “rarely” outweigh
the parties’ private interests in enforcing a forum‐selection
provision. Atl. Marine, 571 U.S. at 64. “The presence of a val‐
id forum‐selection clause requires district courts to adjust
their usual § 1404(a) analysis in three ways.” Id. Two of these
                                            13
adjustments are relevant to this case. First, “the plaintiff’s
choice of forum merits no weight.” Id. at 63. Instead, the
plaintiff, in opposing the forum‐selection clause, “bears the
burden of establishing that transfer to the forum for which

13 The third adjustment is that a change of venue pursuant to 28 U.S.C.
§ 1404(a) “will not carry with it the original venue’s choice‐of‐law
rules—a factor that in some circumstances may affect public‐interest
considerations.” Atl. Marine, 571 U.S. at 64.
10                                                        No. 19‐2930

the parties bargained is unwarranted.” Id. Moreover, a court
“should not consider arguments about the parties’ private
interests” because the parties, in contracting to a fo‐
rum‐selection clause, “waive the right to challenge the prese‐
lected forum as inconvenient or less convenient for them‐
selves or their witnesses.” Id. at 64. Accordingly, the pri‐
vate‐interest factors are deemed “to weigh entirely in favor
of the preselected forum,” and a court “may consider argu‐
ments about public‐interest factors only.” Id. When this
analysis is properly applied, it “requires that a fo‐
rum‐selection clause be ‘given controlling weight in all but
the most exceptional cases.’” Id. at 59–60 (quoting Stewart,
487 U.S. at 33). Parties expect to litigate in their agreed‐to fo‐
rum, and “courts should not unnecessarily disrupt the par‐
ties’ settled expectations.” Id. at 66.
                                   C.
    Our examination of the record convinces us that the dis‐
trict court employed a flawed methodology in deciding to
send this case back to the Eastern District of California. First,
it is evident that the district court improperly placed the
burden on RYZE to justify keeping the case in Indiana. This
improper allocation of the burden is evident in the district
court’s ordering RYZE to respond first to the court’s order to
show cause. As the party resisting the application of the fo‐
rum‐selection clause, Mr. Billings, not RYZE, had the burden
                                                                     14
of justifying a transfer contrary to the terms of that clause.


14 Atl. Marine, 571 U.S. at 64. (“[T]he plaintiff must bear the burden of
showing why the court should not transfer the case to the forum to
which the parties agreed.”).
No. 19‐2930                                                                11

   The district court also erred in concluding that the East‐
ern District of California’s familiarity with the applicable
                                                                     15
state law “weigh[ed] heavily in favor of transfer.” Alt‐
hough “each court’s relative familiarity with the relevant
law” is a public‐interest factor that may be considered, Re‐
search Automation, 626 F.3d at 978, the district court’s heavy
reliance on this factor contradicts the Supreme Court’s guid‐
ance in Atlantic Marine. There, the Supreme Court noted that
“federal judges routinely apply the law of a State other than
                                                                    16
the State in which they sit.” Atl. Marine, 571 U.S. at 67.


15 R.105 at 8.

16 Notably, the Court previously had expressed skepticism about the
“expertise” of a local district court in determining the content of a state’s
law. In Salve Regina College v. Russell, 499 U.S. 225, 238 (1991), while de‐
ciding whether a court of appeals should defer to a district court’s inter‐
pretation of the law of the state in which the district court sat, found it‐
self “unpersuaded” by that proposition, which it thought based on an
“overbroad generalization[].” It continued:
        the proposition that a district judge is better able to “in‐
        tuit” the answer to an unsettled question of state law is
        foreclosed by our holding in Erie. The very essence of the
        Erie doctrine is that the bases of state law are presumed
        to be communicable by the parties to a federal judge no
        less than to a state judge. Almost 35 years ago, Professor
        Kurland stated: “Certainly, if the law is not a brooding
        omnipresence in the sky over the United States, neither
        is it a brooding omnipresence in the sky of Vermont, or
        New York or California.” Philip B. Kurland, Mr. Justice
        Frankfurter, the Supreme Court and the Erie Doctrine in Di‐
        versity Cases, 67 Yale L. J. 187, 217 (1957). See S. Pac. Co. v.
        Jensen, 244 U.S. 205, 222 (1917) (Holmes, J., dissenting)
        (“The common law is not a brooding omnipresence in
                                                                (continued … )
12                                                              No. 19‐2930

    The Southern District of Indiana, in holding that this fac‐
tor is entitled heavy weight, did not identify, moreover, any
features of the relevant California law that were “exception‐
ally arcane.” Id. at 68; see also Aliano v. Quaker Oats Co., No.
16 C 3087, 2017 WL 56638, at *3 (N.D. Ill. Jan. 4, 2017) (“[N]or
have Plaintiffs identified any unique or idiosyncratic aspect
of Illinois law at issue here that would make this court’s
purported greater familiarity with Illinois law significant.”).
We therefore must conclude that the district court erred in
concluding that this factor weighed heavily in favor of a
transfer back to the Eastern District of California.
    The district court also erred in its treatment of another
public‐interest factor, “‘the administrative difficulties flow‐
ing from court congestion.’” Atl. Marine, 571 U.S. at 62 n.6
(quoting Piper Aircraft, 454 U.S. at 241 n.6). The district court
concluded “that the caseload and scheduling congestion in
this District and on the undersigned’s trial calendar weigh in
favor of transfer.”17 The district court also rejected RYZE’s


( … continued)
        the sky but the articulate voice of some sovereign or
        quasi‐sovereign that can be identified”).
Id. at 238–39 (internal citations edited) (parallel citations omitted).
     The Court continued: “To the extent that the available state law on a
controlling issue is so unsettled as to admit of no reasoned divination,
we can see no sense in which a district judge’s prior exposure or nonex‐
posure to the state judiciary can be said to facilitate the rule of reason.”
Id. at 239. Given this skepticism, we see no reason why a non‐local dis‐
trict court would be less capable of discerning the content of another
state’s law.
17 R.105 at 6.
No. 19‐2930                                                             13

argument that a court’s docket congestion is only considered
under this public‐interest factor to the extent it affects the
case’s time to resolution. Instead, the district court broadly
construed “administrative difficulties” to include “trial cal‐
endar congestion, the amount of time the Court can dedicate
to cases, and the extent to which this Court’s unprecedented
caseload strain impacts the ability of court and clerk staff to
                       18
fulfill their duties.”
   The district court evaluated this factor through a differ‐
ent lens than the one usually employed by the federal courts.
We have held that, “[t]o the extent that court congestion
matters, what is important is the speed with which a case can
come to trial and be resolved.” In re Factor VIII or IX Concentrate
Blood Prod. Litig., 484 F.3d 951, 958 (7th Cir. 2007) (emphasis
added). We further explained:
        [T]he real issue is not whether a dismissal [for
        forum non conveniens] will reduce a court’s con‐
        gestion but whether a trial may be speedier in
        another court because of its less crowded
        docket. In addition, … [t]he forum non conven‐
        iens doctrine should not be used as a solution
        to court congestion; other remedies, such as
        placing reasonable limitations on the amount



18 Id. at 5. In its response to the order to show cause, RYZE explained
that this factor weighed against transferring the case back to the Eastern
District of California because “[t]he median time from filing to trial in
civil cases is substantially shorter in the Southern District of Indiana at
26.4 months compared to nearly a year longer in the Eastern District of
California at 36.8 months.” R.103 at 8.
14                                                          No. 19‐2930

        of time each side may have to present evi‐
        dence, are more appropriate.
Id. at 958–59 (first and last alterations in original) (citations
omitted) (internal quotation marks omitted).
    Our perspective is shared by other circuits. See Gates Lear‐
jet Corp. v. Jensen, 743 F.2d 1325, 1337 (9th Cir. 1984) (“The
real issue is not whether a dismissal will reduce a court’s
congestion but whether a trial may be speedier in another
court because of its less crowded docket.”); In re Scott, 709
F.2d 717, 721 (D.C. Cir. 1983) (“The law is well established
that a federal court may not order transfer under section
1404(a) merely to” alleviate docket congestion); Fannin v.
                                                       19
Jones, 229 F.2d 368, 369 (6th Cir. 1956) (same).
   Although the district court noted that it could not sched‐
ule a trial for at least fourteen months from the transfer deci‐
                                                              20
sion (or longer if any scheduling delay occurred), it never
addressed whether trial would be speedier in the Eastern

19 We also note that the district court did not consider the additional
time that would be incurred by transferring the case back to the Eastern
District of California. This action was docketed with the Southern Dis‐
trict of Indiana for a year. During that time, the parties engaged in dis‐
covery and motions practice, the district court held numerous confer‐
ences with the parties, and it ruled on RYZE’s motion for summary
judgment. Two fully briefed issues, RYZE’s motion to strike
Mr. Billings’s expert report and Mr. Billings’s class certification motion,
remained unresolved by the district court when it ordered the parties to
show cause why the action should not be transferred back to the Eastern
District of California. Presumably, the Eastern District of California
would need additional time to familiarize itself with this action.
20 R.105 at 5–6.
No. 19‐2930                                                                15

District of California. Instead, the district court merely ob‐
served that its own docket was crowded, and its resources
strained, before concluding that this factor weighed in favor
                 21
of a transfer.


21 Mr. Billings maintains that the Southern District of Indiana did not
abuse its discretion in considering its docket congestion under this pub‐
lic‐interest factor. He invites our attention to Chicago, Rock Island & Pac.
R.R. Co. v. Igoe, 220 F.2d 299 (7th Cir. 1955), in which we stated,
“‘[a]dministrative difficulties follow for courts when litigation is piled up
in congested centers instead of being handled at its origin.’” Id. at 304 n.4
(quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 507 (1947)). That case is of
little value in our present inquiry because it did not involve a fo‐
rum‐selection clause. Indeed, the plaintiff’s choice of forum was afforded
“‘[a] large measure of deference.’” Id. at 304 (quoting Josephson v.
McGuire, 121 F. Supp. 83, 84 (D. Mass. 1954)).
     Mr. Billings also relies on In re Genentech, Inc., 566 F.3d 1338, 1347
(Fed. Cir. 2009), where the court stated that “[t]he likely speed to trial
‘factor appears to be the most speculative … and case disposition statis‐
tics may not always tell the whole story.’” Respondent’s Br. 22 (quoting
In re Genentech, Inc., 566 F.3d at 1347). The quoted language fails to cap‐
ture fully the court’s intended meaning. In In re Genentech, the Federal
Circuit first stated that, “[t]o the extent that court congestion is relevant,
the speed with which a case can come to trial and be resolved may be a
factor.” In re Genentech, Inc., 566 F.3d at 1347. Then, in stating that “this
factor appears to be the most speculative,” id., the Federal Circuit cited
Collins v. American Automobile Insurance Co. of Saint Louis, 230 F.2d 416,
419 (2d Cir. 1956). In Collins, the Second Circuit explained that it has “of‐
ten questioned reliance upon the fact of locally congested dockets as a
proper ground for an order of transfer.” Id. at 419. Besides the fact that
“conditions below may be no worse than elsewhere,” the court stated
that “we think it dangerous to suggest that a judge may deny entrance to
his court to a litigant on the ground of his serious burdens; his under‐
standable complaints should be directed elsewhere, as to executive and
legislature.” Id.
16                                                   No. 19‐2930

    Most importantly, the district court should have given
more weight to the role that forum‐selection clauses play in
the proper application of § 1404(a)’s command that, in decid‐
ing a transfer motion, the district court consider “the inter‐
ests of justice.” In Atlantic Marine, the Supreme Court une‐
quivocally emphasized that a forum‐selection clause plays a
very significant role in furthering “‘vital interests of the jus‐
tice system.’” Atl. Marine, 571 U.S. at 63 (quoting Stewart, 487
U.S. at 22 (Kennedy, J., concurring)). These clauses go a long
way toward establishing predictability and certainty in legal
transactions.
       [A] clause establishing ex ante the forum for
       dispute resolution has the salutary effect of
       dispelling any confusion about where suits
       arising from the contract must be brought and
       defended, sparing litigants the time and ex‐
       pense of pretrial motions to determine the cor‐
       rect forum and conserving judicial resources that
       otherwise would be devoted to deciding those mo‐
       tions.
Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 593–94 (1991)
(second emphasis added). “[A] proper application of
§ 1404(a) requires that a forum‐selection clause be ‘given
controlling weight in all but the most exceptional cases.’”
Atl. Marine, 571 U.S. at 59–60 (quoting Stewart, 487 U.S. at 33
(Kennedy, J., concurring)). “In all but the most unusual cas‐
es, therefore, ‘the interest of justice’ is served by holding par‐
ties to their bargain.” Id. at 66.
No. 19‐2930                                                 17

    This case is not an “exceptional” case. Indeed, for pur‐
poses of the federal transfer statute, it is a very “ordinary”
action.22 Notably, neither the Southern District of Indiana
nor Mr. Billings identified any decision since Atlantic Marine
in which a district court refused to enforce a valid fo‐
rum‐selection agreement under § 1404(a) due to exceptional
circumstances. RYZE invites our attention to only two deci‐
sions. The first of these cases is Ha Thi Le v. Lease Finance
Group, LLC, No. 16‐14867, 2017 WL 2915488 (E.D. La. May 9,
2017). This case is of very limited help in our present in‐
quiry. There, the district court had to decide whether to sev‐
er and transfer some claims while retaining others. The court
ultimately decided that “the need—rooted in the valued
public interest in judicial economy—to pursue the same
claims in a single action in a single court can trump a fo‐
rum‐selection clause.” Id. at *7 (quoting In re Rolls Royce
Corp., 775 F.3d 671, 679 (5th Cir. 2014)). The second case that
RYZE identifies is Bollinger Shipyards Lockport, L.L.C. v. Hun‐
tington Ingalls Inc., No. 08‐4578, 2015 WL 65298 (E.D. La. Jan.
5, 2015). As RYZE points out, however, this case is distin‐
guishable because the defendant waited six years before
moving to transfer venue. By that time, the district court al‐
ready had ruled on, among numerous other motions, a mo‐
tion for summary judgment and a motion for reconsidera‐
tion.
   We have identified several other cases where courts have
found extraordinary circumstances. Each of these cases pre‐
sented a significantly more serious and unusual situation


22 Petitioner’s Br. 27.
18                                                   No. 19‐2930

than the one here. For example, the court in ABC Medical
Holdings, Inc. v. Home Medical Supplies, Inc., No. 15‐2457, 2015
WL 5818521, at *9 (E.D. Pa. Oct. 6, 2015), the court did not
have jurisdiction over one of the parties, and the court could
not sever the claims. The court held that “it would require
litigation of substantially the same issues in two different
courts.” Id. “The public interest in efficiency served by liti‐
gating substantially the same claims in one court rather than
two outweighs the prior agreement as to forum … .” Id. Sim‐
ilarly, in In re Dozier Financial, Inc., 587 B.R. 637, 650 (Bankr.
D. S.C. 2018), the court did not enforce a forum‐selection
clause where only one of the six defendants was bound by
the clause and where splitting up the case would have re‐
sulted in “substantially duplicative discovery and court pro‐
ceedings.” The court acknowledged that forum‐selection
clauses are meant to provide parties with greater predictabil‐
ity about where they would engage in future litigation, but
noted that in that particular case, the forum‐selection clause
did the opposite. Id. at 650–51. See Alabsi v. Savoya, LLC, No.
18‐cv‐06510‐KAW, 2019 WL 1332191, at *5 (N.D. Cal. Mar.
25, 2019) (“Courts recognize three circumstances in which
enforcement of a forum selection clause would be unreason‐
able: (1) if the inclusion of the forum selection clause was the
product of fraud or overreaching, (2) if the party challenging
the forum selection clause would effectively be deprived of
his day in court if the clause is enforced, or (3) if enforcement
would contravene a strong public policy of the forum in
which the suit was brought.” (citing Murphy v. Schneider
Nat’l, Inc., 362 F.3d 1133, 1140 (9th Cir. 2004))); Argosy Cap.
Grp. III, L.P. v. Triangle Cap. Corp., No. 17 Civ. 9845 (ER), 2019
WL 140730, at *7 (S.D.N.Y. Jan. 9, 2019) (An exceptional case
is “where the action is core to a bankruptcy proceeding, in
No. 19‐2930                                                  19

which case the policy toward enforcement of fo‐
rum‐selection clauses is ‘not so strong’ as to mandate en‐
forcement in the face of strong countervailing public inter‐
ests in centralizing bankruptcy proceedings, judicial econo‐
my, and overall justice.” (quoting In re Iridium Operating
LLC, 285 B.R. 822, 836–37 (S.D.N.Y. 2002))).
   None of the complications identified by the courts in
these cases is present here. Indeed, the clause already had
brought the case to the Southern District of Indiana, and that
court had partially decided the case. Mr. Billings articulates
no compelling reason to seek a return to California at this
juncture. The “interests of justice,” as delineated in Atlantic
Marine, clearly require that the district court complete its ad‐
judication of the case.
                         Conclusion
    We accordingly grant RYZE’s petition for writ of man‐
damus. The district court deviated substantially from the
methodological course of decision‐making mandated by the
Supreme Court of the United States. This is not the excep‐
tional or unusual case that would justify giving controlling
weight to factors other than the forum‐selection clause.
                       PETITION GRANTED; WRIT ISSUED